Case: 2:20-mj-00105-KAJ Doc #: 1 Filed: 02/12/20 Page: 1 of 2 PAGEID #: 1

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

United States of America )
v. )
2o-~m\ - 105
Anthony Herbert Severt CaseNo. 2
)
)
OO - Defendant(s) |
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of November 15, 2019 __inthecountyof —————~Pike County __ in the
Southern _ District of Ohio _ , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2113(a) Bank Robbery

This criminal complaint is based on these facts:

See Affidavit

a Continued on the attached sheet.

 
  

Complainant's signature

Sworn to before me and signed in my presence.

Date: Fey. | 2, Aorb “arr po tf.
\ 4 e “sy, F e . Se yf
City and state: Cofuunleu %, Che ; Kimberly OSCR GS Wag strate Judge

PrintecPrame and title

 
Case: 2:20-mj-00105-KAJ Doc #: 1 Filed: 02/12/20 Page: 2 of 2 PAGEID #: 2

I, Troy Breeze, a Special Agent with the Federal Bureau of Investigation, hereinafter the affiant,
being duly sworn, states:

1. Affiant is currently assigned as a Special Agent with the Federal Bureau of Investigation
in the Portsmouth Resident Agency, Portsmouth, Ohio, and has been so assigned since
2018. Affiant has been employed with the Federal Bureau of Investigation since 2004.
Affiant has conducted or participated in a significant number of bank robbery
investigations which have resulted in arrests and convictions for violations of federal law.

2. On November 15, 2019, a male subject, later identified as Anthony Herbert Severt, entered
the Ohio Valley Bank, 507 W. Emmitt Avenue, Waverly, Ohio, the funds of which are
insured by the Federal Deposit Insurance Company. Severt presented a demand note to
the victim teller. During the interaction, Severt raised his sweatshirt to expose a handgun
tucked in his waistband. The victim teller complied with the demand and provided Severt
with approximately $5,267 in bank robbery proceeds. Severt placed some monies in a
plastic grocery bag and tucked the rest under his sweatshirt. As he fled the scene, bank
employees contacted 911.

3. A Waverly Police Department officer responding to the emergency call observed a male
subject, Severt, on the ground in the parking lot of a pharmacy adjacent to the bank. Severt
had loose monies about his person. Severt was confronted and arrested without incident.

4. A handgun was recovered from Severt. Severt was transported to the Waverly Police
Department and interviewed.

5. Severt provided a signed, written confession to Waverly Police Department officers
indicating that he had robbed the bank.

6. Severt also was interviewed by your affiant on November 25, 2019. Severt agreed to be
interviewed without an attorney present and signed an acknowledgment of his rights.
Severt confessed his responsibility for the robbery of the Ohio Valley Bank, 507 W.
Emmitt Avenue, Waverly, Ohio on November 15, 2019.

7. All of the aforementioned activity occurred within the Southern District of Ohio.

Donn ID Fete st “Reger ObSHIL
Sfecal Agent FRE

  

FACUBISOH ATS, Magistrate Judge

 
